I am not in accord with the view expressed in the majority opinion as to the extent of the jurisdiction of the Public Service Commission over the rates and services of private utilities. Regulation of private utilities on the part of the Commission is an exercise of the State's police power. Rates cover all charges for a utility service and services include the commodity involved *Page 817 
as well as the facilities used for its delivery to consumers. The Commission Act makes no pretense of attempting to vest in the Commission the right of cities under Section 164 of the Constitution to grant franchises. The question of whether a city will grant a public utility a franchise is entirely up to it, and under Section 163 of the Constitution the city has a right to say when and how a utility shall occupy its streets. But, as said in the case of Kentucky Utilities Co. v. Board of Commissioners of City of Paris, 254 Ky. 527,71 S.W.2d 1024, once a city grants a franchise, as has been done in the case at bar, the utility must be given an opportunity on the expiration of its franchise to procure a new and similar one on terms fair to the city, the utility and to the consuming public, by a bid which is highest and best in open competition. I do not think it can be contended seriously that the City of Barbourville is offering for sale a gas franchise similar to the one it heretofore granted the company and under which it is now operating. It is my view that once a city grants a franchise authorizing the inauguration of a public utility service under terms authorized by Section 163 of the Constitution, then the whole question of regulating the utility's rates and services comes under the jurisdiction of the Public Service Commission.